William M. Tyree (petitioner) purports to appeal pursuant to S.J.C. Rule 2:21, 421 Mass. 1303 (1995), from the denial by a single justice of this court of a petition under G. L. c. 278, § 33E, for leave to appeal from the denial of a motion for a new trial. The single justice’s denial of the petition is final and unreviewable. Commonwealth v. Ambers, 397 Mass. 705, 710-711 (1986), and cases cited.

Appeal dismissed.

The case was submitted on the papers filed, accompanied by a memorandum of law.